753 A.2d 1151 (2000)
164 N.J. 557
STATE of New Jersey, Plaintiff-Respondent,
v.
Michael MOORE, Defendant-Petitioner.
State of New Jersey, Plaintiff-Respondent,
v.
Darrell Dickey, Defendant-Petitioner.
Supreme Court of New Jersey.
May 11, 2000.
It is ORDERED that the petitions for certification are granted, limited to the issues relating to the suppression of evidence, and these matters are summarily remanded to the Superior Court, Law Division, for reconsideration in the motions to suppress, in connection with which the court shall consider the "Interim Report of the State Police Review Team Regarding Allegations of Racial Profiling" published by the Office of the Attorney General on April 20, 1999, and shall provide defendants a reasonable amount of time within which to obtain the testimony of witnesses regarding the condition of the rental car on its return.
Jurisdiction is not retained.